 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Servpro Industries Incorporated, et al.,            No. CV-17-00862-PHX-ROS
10                    Plaintiffs,                        ORDER
11   v.
12   Zerorez of Phoenix LLC, et al.,
13                    Defendants.
14
15          Pursuant to a settlement agreement, the parties request the Court vacate the Order
16   resolving the cross-motions for summary judgment as well as the accompanying
17   judgments. As correctly pointed out by the parties, “[a] decision of a federal district court
18   judge is not binding precedent in either a different judicial district, the same judicial
19   district, or even upon the same judge in a different case.” Camreta v. Greene, 563 U.S.
20   692, 709 n.7 (2011) (quotation omitted). Thus, vacating the summary judgment order
21   would seem to have very little effect; “[w]hether the court vacates the order or not, it
22   remains in the public record, and has as much persuasive effect as any court or party wishes
23   to accord it.”     Unigen Pharm., Inc. v. Walgreen Co., No. C07-471RAJ, 2009 WL
24   10677072, at *1 (W.D. Wash. July 8, 2009).
25          Despite the lack of effect, the balance of equities supports granting the parties’ joint
26   request. Am. Games, Inc. v. Trade Prod., Inc., 142 F.3d 1164, 1169 (9th Cir. 1998) (noting
27   district court should apply “equitable balancing test” when determining whether to vacate
28   prior order). Granting the request will prevent further proceedings. See Quest Integrity
 1   USA, LLC v. A.Hak Indus. Servs. US, LLC, No. 2:14-CV-01971-RAJ, 2019 WL 1572691,
 2   at *2 (W.D. Wash. Apr. 11, 2019) (stating court would vacate because doing so would
 3   “alleviates the need for further proceedings”). And, given that the summary judgment
 4   order is already publicly available and will remain so, there are no countervailing interests
 5   weighing against vacating the orders.
 6          Accordingly,
 7          IT IS ORDERED the Joint Motion to Vacate (Doc. 130) is GRANTED. The Clerk
 8   of Court shall VACATE the Order of September 10, 2018 (Doc. 111), the Judgment in a
 9   Civil Case (Doc. 112), and the Judgment on Taxation of Costs (Doc. 122). This case shall
10   remain closed.
11          Dated this 22nd day of April, 2019.
12
13
14                                                      Honorable Roslyn O. Silver
15                                                      Senior United States District Judge

16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
